DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed 05 April 2019 is compliant with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  A copy of the non-patent literature citation was filed in parent application no. 11/402,583 on 26 May 2008.

Specification
The prior objection to the abstract has been overcome by the amended abstract filed 03 May 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 5, the specification as originally filed fails to support the limitation “the bladder liner collapsing when water is removed, thereby reducing a need to intake air, and thus reducing a possibility of contamination.”
Regarding claim 5, the specification as originally filed fails to support the limitations “a first penetration” and “a second penetration.”  The examiner assumes Applicant intends to use the term “penetration” as a synonym for “aperture.”  While the specification provides support for the latter term, the examiner does not find the two terms synonymous.  Claims 6, 9 and 10 are similarly rejected.
	Regarding claim 9, the specification as originally filed fails to support the negative imitation “the bladder liner having no rigid panels.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Where Applicant acts as his or her own lexicographer to define specifically a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “penetration” in claims 5, 6, 9 and 10 is used to mean “aperture,” while the accepted meaning is “the act of penetrating.”  The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lasalandra (US Patent No. 4,264,991 A) in view of Woolman (US Patent No. 5,165,456 A), Mason et al. (US Patent No.  3,126,933 A) and Cramer et al. (U.S. Patent No. 5,402,909 A).
Lasalandra ‘991 shows a device for storing fresh water inside of a bathtub, the device comprising:
regarding claim 1,
	a flexible bladder liner (3),
the flexible bladder liner taking on a shape of the bathtub when the flexible bladder is filled with water;
the flexible bladder liner surrounding the water on all sides; and
	the flexible bladder liner able to fold to fit into a box, the flexible bladder liner also able to expand to fit the shape of the bathtub when the bladder liner is filled with water;
whereby the flexible bladder liner is filled with water prior to a time of emergency, thus preserving fresh water for drinking in an event of a water shortage.
LASALANDRA – FIGS. 2 AND 4

    PNG
    media_image1.png
    306
    613
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    274
    284
    media_image2.png
    Greyscale



Further regarding claim 1, Lasalandra fails to teach a plurality of seams.  Mason et al. ‘933 shows a device for storing water comprising a flexible material including a plurality of seams which allows the flexible material to fold and to expand (col. 2, lines 53-56).  It would have been obvious for one having ordinary skill in the art at the time of invention to have modified the device of Lasalandra such that it would have included a plurality of seams as taught by Mason.  The motivation would have been to include means for allowing collapse of the bladder liner 

WOOLMAN – FIGS. 1-4

    PNG
    media_image3.png
    728
    569
    media_image3.png
    Greyscale

Further regarding claim 1, Lasalandra fails to teach a pump.  Cramer et al. ‘909 disclose a liquid storage drum (10) comprising a dispenser (20), the dispenser including a siphon pump assembly for facilitating complete drainage of the drum (col. 3, lines 12 through 25).  It would have been obvious for one having ordinary skill in the art of dispensing at the time of invention to have modified the prior art system such that the dispenser would have included a pump as taught by Cramer affixed to the first aperture.   The motivation would have been to include means to facilitate complete drainage of the bladder liner.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 03 May 2021 have been fully considered but they are not persuasive.
Regarding the rejection of claims 5-10 under 35 USC §112, first paragraph, Applicant fails to challenge or adequately address the same.
Regarding the rejection of claims 5-10 under 35 USC §112, second paragraph, Applicant traverses the rejection but fails to include any reasons in support thereof.
Regarding the rejection of claim 1 under 35 USC §103(a), Applicant suggests the prior art combination fails to teach all claim elements but fails to identify which of the claim limitations the prior art disclosure lacks.
Further regarding the rejection of claim 1 under 35 USC §103(a), Applicant suggests the prior art combination fails to teach all claim elements but fails to identify which of the claim limitations is lacking .
Still further regarding the rejection of claim 1 under 35 USC §103(a), Applicant suggests the examiner fails to consider all claim limitations but fails to identify which of the claim limitations the examiner omits from consideration.
	Applicant states, “The examiner uses the prior art as a cookbook to reject the pending claims.”  The examiner requests clarification of this statement.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992.  The examiner can normally be reached on Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
01 January 2021